NUMBER 13-19-00515-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DANIEL CAMPOS AND IVONNE C. MUNOZ,                                        Appellants,

                                           v.

JAIME GARZA ELIZONDO AND MARIA DE
LOURDES MONTEMAYOR SALINAS,                        Appellees.
____________________________________________________________

             On appeal from the 398th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa

      Appellants, Daniel Campos and Ivonne C. Munoz, attempted to perfect an appeal

from an order signed on September 17, 2019 granting partial summary judgment on

appellees’ cause of action for trespass to try title. Upon review of the documents before

the Court, it appeared that there was no final, appealable judgment. On November 14,
2019, the Clerk of this Court notified appellants of this defect so that steps could be taken

to correct the defect, if it could be done. See TEX. R. APP. P. 37.1, 42.3.      Appellants

were advised that, if the defect was not corrected within ten days from the date of receipt

of the notice, the appeal would be dismissed for want of jurisdiction. Appellants failed to

respond to the Court’s notice.     On November 14, 2019, appellees filed a motion to

dismiss the appeal for lack of jurisdiction on grounds there is no final judgment because

there is a pending, unresolved counter claim.

       Upon review of the documents before the Court, it appears that the order from

which this appeal was taken was not a final, appealable order. In terms of appellate

jurisdiction, appellate courts only have jurisdiction to review final judgments and certain

interlocutory orders identified by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001).

       The Court, having considered the clerk’s record, appellees’ motion to dismiss, and

appellant's failure to correct the defect in this matter, is of the opinion that the appeal

should be dismissed for want of jurisdiction. Accordingly, we GRANT appellees’ motion

to dismiss. The appeal is DISMISSED FOR WANT OF JURISDICTION. See TEX. R.

APP. P. 42.3(a), (c).


                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed the
5th day of December, 2019.




                                             2